Per Curiam.

Suit on notes. Judgment by default. The writ was signed — "Hugh Hamilton, deputy clerk, for John P. Jones, clerk.” No motion was made to quash the writ.
The return of service is — “ Served by reading. [Signed] William Cummins, sheriff, by J. W. Cummins, deputy.” •
We think the return of service sufficient. It would have been better to have added after the words, “to the defendant.”
It would have been more formal had the deputy clerk signed the name of the clerk first, by him, as deputy, to the writ; but the writ is substantially good.
No motion was made below to set aside the default. See 9 Ind. R. 236.
The judgment is affirmed, with 10 per cent, damages and costs.